Citation Nr: 0631097	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  98-14 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES


1.  Entitlement to an increased original evaluation for 
herniated nucleus pulposus, L5-S1, currently rated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for radiculopathy, 
left lower extremity, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from May 1992 to September 
1996.  This case comes before the Board of Veterans' Appeals 
(the Board) on appeal from a January 1998 rating decision of 
the Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

The veteran's herniated nucleus pulposus is manifested by 
limitation of motion, pain, and functional limitation, to 
include recurring attacks with intermittent relief, and 
forward flexion of the thoracolumbar spine to 50 degrees and 
a combined range of motion of the spine to 150 degrees.


CONCLUSION OF LAW

The criteria for a disability evaluation of 40 percent, and 
no higher, for the low back disability are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a 
Diagnostic Codes (DC) 5292, 5293, 5295 (2002); DC 5237, 5243 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2006); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
March 2004, August 2004, February 2005, and March 2006 that 
told him what was necessary for his claims to be granted.  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC) and the Supplemental Statements 
of the Case (SSOCs), he was provided with specific 
information as to why his claims seeking increased ratings 
for a low back disability and a left leg disability were 
being denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's March 2004, August 2004, February 2005, and March 2006 
letters notified the appellant of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the letter explained that VA 
would help him get such things as medical records, or records 
from other Federal agencies, but that he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.

Finally, with respect to element (4), the Board notes that 
the February 2005 and March 2006 letters asked the appellant 
to identify any other evidence or information that he thinks 
will support his claim and to send any evidence in his 
possession that pertains to his claim.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of the April 2006 SSOC.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the claimant.  
However, at its core, what the VCAA seeks to achieve is to 
give the appellant notice of the elements outlined above.  
Once that has been done irrespective of whether it has been 
done by way of a single notice letter, or via more than one 
communication the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, 
38 C.F.R. § 20.1102 (2006).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error in 
that the veteran has had a full opportunity to present 
evidence or argument after receiving the first notification 
letter in March 2004.  The most recent SSOC is dated in April 
2006. Although the notice was sent following the decisions on 
appeal, the delay in issuing the notice was not prejudicial 
to the veteran.  The delay did not affect the essential 
fairness of the adjudication, because the RO re-adjudicated 
the claim, based on all the evidence of record, after the 
notice was sent.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. April 
5, 2006).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  The RO 
obtained service medical records, VA treatment records, 
private treatment records, and provided the veteran with 
several VA examinations.  There is no indication that there 
is any other evidence that has not been obtained.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Increased rating claims

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2006).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2006).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2006).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board will consider all evidence of record.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

A.  Herniated nucleus pulposus

The veteran was granted service connection for a herniated 
nucleus pulposus at L5-S1 and was initially assigned a 10 
percent evaluation.  This rating was eventually increased to 
20 percent effective the date of the original claim.  The 
veteran has continued to appeal, seeking a higher rating.

The VA and private treatment records show that the veteran 
has complained of back pain, and pain shooting down the back 
of his left leg.  An MRI taken in September 1996 showed 
normal bony alignment with a normal signal in the distal 
cord.  The intervertebral disc spaces from T11 through L4-5 
were normal in appearance, without evidence of disc bulge or 
herniation.  At L5-S1 there was a moderate-sized left 
paramedian disc herniation with mass effect on the left S1 
nerve root.  The disc extended into the inferior aspect of 
the left L5-S1 neural foramen, but there was no extra-
foraminal extension.  There was no central canal stenosis at 
any level, and there were no significant degenerative 
changes.

The veteran testified at a personal hearing before a hearing 
officer at the RO in November 2000.  He testified that he had 
daily back pain and that he was unable to play soccer, or 
lift objects, or play with his nieces.  He testified that he 
had pain when standing, or sitting for a period of time.  He 
testified that climbing stairs was difficult and that he had 
not received private treatment for his back and only had a 
little VA treatment for his back disability.  Lastly, the 
veteran testified that he experienced a shooting pain in his 
left leg.

The veteran underwent a VA examination in March 1998.  The 
veteran complained of chronic, persistent, daily pain with 
some severe exacerbations requiring full bed rest for up to 
ten days.  The veteran reported increased pain with standing, 
sitting, walking, or bending over.  The veteran complained of 
decreased leisure activities, and said he treated the pain 
with Advil four to five tablets per week on average.  
Examination revealed normal lordosis with tenderness over the 
left paraspinal area with significant paraspinal muscle 
spasm.  The range of motion of the lumbar spine was forward 
flexion to 15 degrees, backward extension to 15 degrees, 
right flexion to 20 degrees, left flexion to 30 degrees, 
right lateral rotation to 45 degrees and left lateral 
rotation to 50 degrees.  All ranges of motion were with pain.  
Straight leg raising was positive in both legs.  Deep tendon 
reflexes were equal and sensorium was intact.  The diagnosis 
was lower back pain, herniation of L5-S1 disc with mass 
effect on the S1 nerve root.

The veteran was provided a neurological examination in 
February 2001.  The sensory examination was intact for pin, 
vibration, and position.  There was normal tone and left 
straight leg raising was limited to about 60 degrees.  Muscle 
strength was 5/5 and there was no muscle atrophy or abnormal 
movements noted.  Deep tendon reflexes were 2+ and 
symmetrical and plantar reflexes were normal.  The diagnosis 
was low back syndrome, possible left sacral radiculopathy 
secondary to L5-S1 disc herniation.

The veteran underwent a second VA neurological examination in 
July 2003.  The veteran complained of daily back pain, with 
no bowel or bladder discomfort.  He indicated that he self-
treated his pain with over-the-counter medication, heat, and 
resting.  Neurological examination of the sensorium was 
unremarkable.  The veteran's station was unstable and his 
gait was slow but otherwise normal.  The veteran was able to 
do tandem gait and was able to stand on his heels and toes. 
In the low back area the veteran had no paravertebral muscle 
spasm.  There was some limitation of back movement in all 
directions.  Sensation in the low back, back of the thighs 
and calves was intact.  In the legs the tone was normal.  
Strength was 3-4/4 bilaterally, possibly somewhat diminished 
on elevation of the left leg as compared to the right.  
Otherwise strength testing was normal down to and including 
the feet.  Deep reflexes were hypoactive bilaterally at 1/4.  
Ankle jerks were remarkable in that the right was 2/4 and the 
left was trace to 2/4.  There was some diminution in the left 
ankle tickle effect.  All five sensory modalities were intact 
and heel-to-shin testing was normal.  The diagnosis was low 
back pain and a herniated lumbosacral disc.

The veteran underwent his most recent VA back examination in 
February 2005.  The veteran complained of constant daily pain 
including shooting down his left leg.  On examination the 
veteran had forward flexion to 50 degrees, extension to 10 
degrees, right rotation to 20 degrees, left rotation to 30 
degrees, and lateral bending was to 20 degrees bilaterally.  
All motion was with pain.  The veteran had a positive 
straight leg raising test on the left and negative on the 
right.  Muscle strength was 5/5 bilaterally in the 
quadriceps, hamstrings, and ankle plantar flexors.  Strength 
was 4/5 in the left heel and ankle dorsiflexor, whereas the 
right is 5/5 for those two muscle groups.  There was no 
decrease in sensation in any distribution of the left or 
right leg to light touch.  Patellar and Achilles tendon 
reflexes were 2+ and symmetric bilaterally.  Proprioception 
was intact in both lower extremities.  The veteran was able 
to heel walk but had difficulty toe walking.  The veteran had 
an antalgic gait.  Past X-rays of the lumbar spine showed 
degenerative disc disease.  The diagnosis was lumbar 
degenerative disc disease with radiculopathy down the left 
leg.  An MRI showed some disc dessication at L4-5 and L5-S1 
with small disc bulges and no significant neural forminal 
narrowing or spinal canal stenosis.  The veteran reported 
daily flare-up that can last from 15 minutes to several 
hours.  There is increased fatigue and pain during a flare-
up.  The veteran reported significant limitations on 
activities of daily living as well as global tenderness and 
some self-reported incapacitating episodes.  There was no 
sign of muscle spasm.

Lastly, the veteran was provided a VA neurological 
examination in March 2005.  Pulses and reflexes were normal 
bilaterally and straight leg raising was positive in the left 
leg.  The assessment was no neurological impairment beyond 
his limitations caused by his back pain.

The schedular criteria by which the veteran's lumbar spine 
disability can be rated have changed twice during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; see also 
68 Fed. Reg. 51454- 51458 (August 27, 2003) (effective 
September 26, 2003), codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  Therefore, adjudication of the 
increased rating claim for the service-connected lumbar spine 
disability must include consideration of the old and both 
sets of new criteria.  It is noted that the effective date of 
any rating assigned under the revised schedular criteria may 
not be earlier than the effective date of that change; the 
Board must apply only the earlier version of the regulation 
for the period prior to the effective date of change.  
VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).  The Board 
notes that the provisions of DC 5293 (which pertained to 
intervertebral disc syndrome) were changed effective from 
September 23, 2002.  The rating schedule for the spine was 
changed effective September 26, 2003, at which time DC 5293 
was changed to DC 5243, and DC 5295 was changed to 5237.  

Under the old regulations a 20 percent rating is warranted 
for moderate limitation of motion, and a 40 percent rating is 
warranted for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, DC 5292 (2002).  There is no 
evidence of severe limitation of motion of the lumbar spine.  
The 1998 VA examination showed forward flexion to only 15 
degrees, but showed extension to 15 degrees, right flexion to 
20 degrees, left flexion to 30 degrees, right lateral 
rotation to 45 degrees, and left lateral rotation to 50 
degrees.  In addition, no other examination has confirmed the 
finding of forward flexion limited to 15 degrees and the most 
recent finding is forward flexion limited to 50 degrees.  
Extension was to 10 degrees, lateral rotation was to 20 or 30 
degrees, and lateral bending was to 20 degrees bilaterally on 
the most recent examination.  The Board finds that this does 
not rise to the level of severe limitation of motion of the 
lumbar spine.

Under the old DC 5293 (2002) a 20 percent rating requires 
moderate intervertebral disc syndrome with recurring attacks.  
38 C.F.R. § 4.71a, DC 5293 (2002).  A 40 percent rating was 
warranted for severe intervertebral disc syndrome (IDS), with 
recurring attacks and intermittent relief.  Id.  The highest 
rating, of 60 percent, is not warranted unless there is a 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  Id.  
The Board finds that the veteran's disability meets the 
criteria for a 40 percent evaluation, but not a 60 percent 
rating under DC 5293.  The veteran has near-constant pain 
with occasional flare-ups that require extended bed-rest.  
The veteran obtains only intermittent relief.  The veteran 
has functional impairment in that he has difficulty walking 
normally and has significantly restricted his leisure 
activities.  There is no evidence of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  There is no indication of 
VA medical treatment or private medical treatment over the 
past 10 years.  The veteran is able to work and while his 
activities are limited, he is able to maintain his daily life 
and function.  There is no muscle spasm noted recently, only 
on the 1998 examination, and no absent ankle jerk, although 
ankle reflexes were reduced.  There is some indication of 
neurological impairment of the left leg, namely, shooting 
pain, positive straight leg raising test, and some loss of 
strength, but again, the Board finds that the veteran's 
disability does rise to the level required for a 40 percent 
evaluation, but no higher.

Under the old DC 5295 a 40 percent rating is warranted when 
there is severe lumbosacral strain, with listing of whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).  In light of the Board's decision to grant a 40 
percent rating based on DC 5293, there is no need to address 
DC 5295, since 40 percent is the highest rating available 
under DC 5295.

Applying the old rating criteria, the Board finds that there 
is a basis for a rating of 40 percent, but no higher, for the 
veteran's low back disability.

Applying the new rating criteria, the Board finds that a 
rating in excess of 20 percent is not warranted. Under the 
new regulations, a rating of 40 percent requires forward 
flexion of the thoracolumbar spine of less than 30 degrees, 
or favorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, DC 5237, 5242, 5243 (2006).  There is no 
indication that the veteran had forward flexion limited to 30 
degrees or less, and no indication of ankylosis of the lumbar 
spine.  The most severe limitation of flexion shown on 
examination was in March 1998 that indicated flexion limited 
to only 15 degrees, but there is no other evidence suggesting 
any limitation of motion even close to that, and the most 
recent VA examination, done with a goniometer, showed forward 
flexion limited to 50 degrees.  In addition, the regulation 
provides that intervertebral disc syndrome may be rated under 
either the General Rating Formula or the "Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes", whichever results in a higher rating.  The 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 40 percent rating is 
warranted if there are incapacitating episodes having a 
total duration of at least four weeks but less than six 
weeks during the past 12 months.  The veteran testified that 
he had some incapacating episodes, but there is no 
corroboration for them including no indications of how much 
time he missed from work, and no indication of any medical 
treatment at all other than over-the-counter medication and 
rest.  The Board finds that there is insufficient evidence 
to establish that the veteran has suffered from incapacating 
episodes having a total duration of at least four weeks over 
the past 12 months.  The new regulation also provides that 
the disc syndrome may be evaluated on the basis of separate 
evaluations of chronic orthopedic and neurological symptoms.  

The rating criteria for intervertebral disc syndrome were 
changed effective September 23, 2002.  The veteran was 
assigned a 10 percent rating for neurological impairment of 
the left leg, based on the July 2003 VA examination.  The 
veteran was assigned a 10 percent rating under DC 8520 for 
mild incomplete paralysis of the sciatic nerve.  38 C.F.R. 
§ 4.124a, DC 8520 (2006).

A 20 percent rating is warranted for moderate incomplete 
paralysis of the sciatic nerve, a 40 percent rating for 
moderately severe incomplete paralysis, a 60 percent rating 
for severe incomplete paralysis of the sciatic nerve with 
marked muscle atrophy, and an 80 percent rating is warranted 
for complete paralysis of the sciatic nerve.  Id.

Here, there is no indication that a disability in excess of 
10 percent is warranted for the veteran's neurological 
impairment of the left leg.  The veteran has experienced a 
shooting pain in his left leg and a positive straight leg 
raising test.  He also has some diminished strength and 
reflexes in the left leg.  The VA examinations consistently 
show, however, that he has intact sensation in his left leg, 
normal muscle tone, and proprioception was intact.  In fact, 
the most recent VA examination in March 2005 found that there 
was no neurological impairment beyond his limitations caused 
by back pain.  Therefore, the Board finds that the veteran's 
neurological impairment of the left leg does most closely 
approximate a finding of moderate, moderately severe, or 
severe incomplete paralysis of the sciatic nerve, and that 
therefore a rating in excess of 10 percent is not warranted.  
Id.

With respect to the possibility of entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, 
the Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998).  In this regard, the Board initially 
notes that the veteran's subjective complaints of pain are 
specifically contemplated in the criteria of DC 5295.  As for 
DC's 5292 and 5293, while the evidence shows a limitation of 
motion in the lumbar spine, as well as chronic pain, the 
evidence does not otherwise show functional loss due to pain 
to warrant a rating in excess of 40 percent at this time.  In 
particular, the Board notes the lack of evidence of such 
findings as loss of coordination, or muscle atrophy.  The 
veteran walks with a minimal limp and has functional 
limitations but is able to work and maintain his activities 
of daily living with some restrictions.  There is increased 
limitation of function based on pain during flare-ups, but 
the Board finds that there is no evidence that the veteran is 
severely limited in his activities, as he can walk, drive, 
and generally function, although it is difficult during 
flare-ups, these are not constant.  In summary, when the 
ranges of motion in the back are considered together with the 
evidence showing functional loss, to include the findings 
pertaining to neurological deficits and muscle strength, the 
Board finds that there is insufficient evidence of objective 
pain on motion, or any other functional loss, to warrant a 
rating in excess of 40 percent when compared to either the 
old or the new rating criteria.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.71a, DC's 5292, 5293; DeLuca, supra.  

Based on the foregoing, the Board finds that the evidence is 
in favor of a rating of 40 percent and no higher for the 
veteran's low back disability.  As noted above, the Board 
finds that the veteran is entitled to a 40 percent rating 
based on the old rating criteria.  The highest ratings 
available under the new rating criteria are 20 percent for 
the veteran's back disability, and a separate 10 percent for 
neurological impairment of the left leg.  These ratings 
combine to a 30 percent evaluation.  38 C.F.R. § 4.25 (2006).  
Since the veteran is entitled to a higher rating under the 
old rating criteria, the Board will apply the old rating 
criteria because the resulting 40 percent rating is more 
favorable to the veteran.   In reaching this decision the 
Board considered the doctrine of reasonable doubt, but there 
is no doubt to be resolved in the veteran's favor that would 
allow a rating in excess of 40 percent.


ORDER

Entitlement to an original evaluation for herniated nucleus 
pulposus, L5-S1, of 40 percent, and no higher, is granted.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


